—Judgment, Supreme Court, Bronx County (Michael Gross, J.), rendered August 20, 1999, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him to a term of 6 to 12 years, unanimously affirmed.
The People’s application pursuant to Batson v Kentucky (476 US 79) was properly granted. The record supports the court’s determination that the reasons provided by defense counsel with respect to his peremptory challenges of two prospective jurors were pretextual given counsel’s failure to apply the same reasoning to similarly situated jurors who were not challenged (People v Torres, 284 AD2d 105). Contrary to defendant’s argument, the differences between the challenged and unchallenged panelists’ situations were insignificant.
We perceive no basis for reduction of sentence. Concur— Williams, J. P., Mazzarelli, Andidas, Ellerin and Saxe, JJ.